Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-4, 8 and 14-17 are currently pending in the application.
Claims 5-7 and 9-13 have been canceled.

Response to Amendment
The applicant amended independent claims 1, 16 and 17 to incorporate allowable subject matters of claim(s) 11 (12 and 13) as indicated in the previous Office Action.

TERMINAL DISCLAIMER
The terminal disclaimer filed on July 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the copending application 16,780,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 8 and 14-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-4, 8 and 14-17.

Independent Claims 1, 16 and 17 are distinguished from Mohamed et al. (2009/0088830) in view of Urayama et al. (Machine translated, JP2001079097) and further in view of Goto (2008/0177368) because the combination of all limitations in each independent claim, particularly the limitations similar to: “by changing the inclination of the stent cross section with respect to the cross section perpendicular to the core line to avoid an overlap between the stent cross section and a branch of the blood vessel region.” and they are allowed.

Claims 2-4, 8 and 14-15 are directly or indirectly dependent from claim 1 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611